Exhibit 10.2

AMENDMENT

TO THE THIRD AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

SLC OPERATING LIMITED PARTNERSHIP

This Amendment to the Third Amended and Restated Limited Partnership Agreement
of SLC Operating Limited Partnership (the “Partnership”), effective as of
December 27, 2013 (this “Amendment”), is made and entered into by undersigned as
the General Partner of the Partnership.

W I T N E S S E T H

WHEREAS, the Partnership is a Delaware limited partnership that was formed under
the Delaware Revised Uniform Limited Partnership Act, 6 Del. C. § 17-101, et
seq. (the “Act”), pursuant to (i) the Third Amended and Restated Limited
Partnership Agreement of the Partnership, dated as of January 6, 1999 (the “LP
Agreement”), and (ii) the Certificate of Limited Partnership of the Partnership
as filed with the office of the Secretary of State of the State of Delaware; and

WHEREAS, pursuant to Section 11.1 of the LP Agreement, the General Partner may
amend the LP Agreement to reflect the admission of new Partners and the issuance
of new partnership interests in the Partnership pursuant to Section 4.1(d) of
the LP Agreement;

WHEREAS, pursuant to Section 4.1(d) of the LP Agreement, the General Partner has
determined it advisable to issue a new class of partnership interests in the
Partnership designated as the “Special Limited Partner Interest” with such
rights as set forth herein.

NOW, THEREFORE, intending to be legally bound, the General Partner hereby agree
as follows:

I. AMENDMENTS and ISSUANCE.

A. The General Partner hereby designates a new class of partnership interests in
the Partnership as the “Special Limited Partner Interest” with such rights and
obligations as set forth herein. The General Partner hereby causes the
Partnership to issue such Special Limited Partner Interests to Blue Marble
Company, Inc., a Delaware corporation (“Blue Marble”) in consideration of the
contribution of cash to the Partnership as set forth in the Contribution
Agreement, effective as of December 27, 2013, between the Partnership and Blue
Marble. Blue Marble is hereby admitted as a limited partner to the Partnership
as the “Special Limited Partner” upon its execution of the Contribution
Agreement. The Special Limited Partner Interests shall share in the profits and
loss of the Partnership in the same manner and at the same times as the General
Partner with respect to its interest in the Partnership (with 95% of such
distributions and allocations going to the General Partner and 5% of such
distributions and allocations going to the Special Limited Partner). The Special
Limited Partner shall have no voting rights and its interests in the Partnership
shall not be considered when determining the vote. The LP

 

1



--------------------------------------------------------------------------------

Agreement is hereby amended to reflect the foregoing issuance of the Special
Limited Partner Interests and the admission of Blue Marble as the Special
Limited Partner.

II. MISCELLANEOUS.

A. Successors and Assigns. This Amendment shall be binding upon, and shall enure
to the benefit of, the Partners, and their respective successors and assigns.

B. Full Force and Effect. Except to the extent modified hereby, the LP Agreement
shall remain in full force and effect.

C. Governing Law. This Amendment shall be interpreted in accordance with the
laws of the State of Delaware (without regard to conflict of laws principles),
all rights and remedies being governed by such laws.

D. Effectiveness of Amendment. This Amendment shall be effective immediately
upon execution by the Partners.

E. Capitalized Terms. Capitalized terms used herein and not otherwise defined
are used as defined in the LP Agreement.

F. Execution in Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

G. Severability. The invalidity or unenforceability of any particular provision
of this Amendment shall not affect the other provisions hereof, and this
Amendment shall be construed in all respects as if such invalid or unenforceable
provision were omitted.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be duly
executed below and deemed effective as of the day and year first above written.

 

GENERAL PARTNER:

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.,

a Maryland corporation

By:  

/s/ Jason F. Cohen

Name:   Jason F. Cohen   Title: Senior Vice President &             Assistant
Secretary

 

3